Case 3:17-cv-05319-FLW-DEA Document 195 Filed 09/24/20 Page 1 of 1 PageID: 8070



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                           Minutes of Proceeding

 OFFICE: TRENTON                                Date: September 24, 2020

 JUDGE FREDA L. WOLFSON, U.S.C.D.J.             CIVIL: 3:17-5319(FLW)

 Court Reporter: CAROL FARRELL

 TITLE OF CASE:

 Mitsubishi Tanabe Pharma Corp. et al.
 vs.
 Sandoz Inc. et al.


 APPEARANCES:
 Eric W. Dittmann, Esq., Charles M. Lizza, Esq. Sarah A. Sullivan,
 Esq., Isaac S. Ashkenazi, Esq., Dana Weir, Esq., Max H. Yusem,
 Esq., Ray Nimrod, Esq., Colleen Tracy James, Esq. & Catherine
 Mattes, Esq. for Plaintiff.
 Trevor Welch, Esq., Hershy Stern, Esq., Jay R. Deshmukh, Esq. &
 Jayita Guhaniyogi, Esq for Defendant.

 NATURE OF PROCEEDINGS:

 Trial without jury commenced before the HONORABLE FREDA L. WOLFSON,
 U.S.C.D.J. Trial being held virtually via zoom.

 Trevor Welch, Esq. OPENED for Plaintiff
 Eric Dittmann, Esq. OPENED for Defendant

 THOMAS BANNISTER SWORN for Defendant
 Lunch break 12:30 p.m. - 1:00 p.m.
 Continued with Thomas Bannister


 Order trial adjourned until September 25, 2020 at 9:30 A.M.

 TIME COMMENCED: 9:30 A.M.
 TIME ADJOURNED: 5:00 P.M.
 TOTAL TIME: 7 hours                      s/Jacqueline Merrigan
                                          Deputy Clerk
